Lord, J.,
delivered the opinion of the court.
It will be noticed that, while the deed through which the plaintiff claims was executed prior to the deed through which the defendant claims, the deed of the latter was recorded prior to the former.' Upon this state of facts the trial court held that the defendant had the better title, and instructed the jury accordingly with the result as stated. The question to be decided is, whether the statutes for recording conveyances apply to State deeds such as were made to Meacham and Hilts. These deeds were executed under section 10, pp. 631 and 632, Deady’s compilation of 1872, which, among other things, provided: “Which deed, without acknowledgment, shall be admitted to record and convey to the grantee all the estate which the State had in the land at the date thereof; and the commissioners shall preserve, in a bound volume, duplicates of all such deeds, with an alphabetical index of names of grantees, and such duplicate shall be primary evidence of such conveyance.” Section 3038, Hill’s Code, is as follows: “Patents from the United States or of this State for lands within the State, * * * and conveyances executed by an officer of this State by authority of law, * * * shall be entitled to be recorded in the records of deeds in the county in which the lands lie, in like manner and with like effect as conveyances of land duly acknowledged, proved or certified.” Section 3027, Hill’s Code, provides; “Every conveyance of real property within this State hereafter made, which shall not be recorded, as provided in this title, within five days thereafter, shall be void against any subsequent purchaser in good faith for a valuable consideration of the same real property, or any portion thereof, whose conveyance shall be first duly recorded. ”
The contention of the counsel for the defendant is, that by force of the provisions cited, the failure of a purchaser of lands from the State to record his deed within the time., prescribed, and before the subsequent purchaser in good' • faith and for a valuable consideration of the same lands’*287from the State bas recorded bis deed, is visited witb tbe same consequences as in other cases of private parties; in a word, tbat priority of record confers superiority of title. It is conceded tbat eacb party stands before tbe court as a l>ona fide purchaser for a valuable consideration, and tbat the record presents no issue of fact to be decided by a jury; tbe sole question being whether tbe recording acts apply to State deeds or patents. Tbe counsel for tbe plaintiff insists that such laws do not apply and tbat tbe doctrine of notice, which they are designed to impart, bas no application in such cases.
It is, no doubt, true tbat patents from tbe Government, or State do not come within tbe provisions of tbe recording laws of the State where tbe terms of tbe statute do not specifically include them. Moran v. Palmer, 13 Mich. 367; Curtis v. Huntington, 6 Iowa, 536; though it is usual to record them in tbe county where tbe land is situated; and such registration as a rule is expressly permitted by statute. In Moran v. Palmer, supra, tbe act authorizing the record of such patents only authorized it to be used as evidence, and did not undertake to make patents not recorded void in favor of subsequent bona fide purchasers from tbe United States; but tbe provisions of our statute are different. Tbe section already referred to, authorizing tbe making of State deeds and the form thereof, declares tbat such deeds without acknowledgment “shall be admitted to record,” and further tbat tbe duplicates of all such deeds “shall be primary evidence of such conveyance”; and if tbe object of this is not to give notice, but only to make tbe record evidence as tbe deed itself, there still remains tbe further section (section 3038) declaring tbat such deeds “shall be entitled to be recorded in tbe record of deeds of the county in which the lands be, in like manner and with like effect as conveyances of land duly acknowledged, proved, or certified. ” This section applies in terms to State deeds or patents, and expressly provides that tbe effect of recording them shall be tbe same as other deeds. If like effect is to be given to tbe recording or failure to record *288such deeds as iu cases of other deeds, they are within the provisions of section 3027, supra, declaring that a deed not recorded in five days from its execution is void as to subsequent purchasers in good faith and for a valuable consideration of the same real property whose conveyance shall be first recorded. Hence the deed to the plaintiff has become invalid, as against the defendant, by the operation of the recording acts.
There was no error and the judgment must be affirmed.